     Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


JOHN HARTWELL COCKE, as
Executor of the Estate of
William Byron Cocke, Deceased,
and as Executor of the Estate
of Catherine Crichton Cocke,
Deceased; WILLIAM MARSTON
BECKER, as Conservator of
W.R.C., a minor, as Conservator
of E.C.C., a minor, as
Conservator of J.S.C., a minor,
as Conservator of C.E.C., a
minor, as Conservator of
P.S.G.C., a minor; and JOHN
HARTWELL COCKE and VIRGINIA
FRANCES COCKE, as Guardians of
W.R.C., a minor, as Guardians
of E.C.C., a minor, as
Guardians of J.S.C., a minor,
as Guardians of C.E.C., a
minor, and Guardians of
P.S.G.C., a minor;

       Plaintiffs,

V.                                                 CASE NO. CV419-169


UNITED STATES OF AMERICA;
AVIATION DEVELOPMENT GROUP,
LLC; THOMAS HUFF; and KRISTEN
HUNTER, as Personal
Representative of the Estate of
Randall Hunter, deceased;

       Defendants.



                                    ORDER


       Before   the    Court   is   the   Magistrate   Judge's     Report   and

Recommendation (Doc. 179), to which objections (Doc. 184) have

been   filed.   For    the   following    reasons,   the   Court   ADOPTS   the
     Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 2 of 8




report and recommendation {Doc. 179) as the Court's opinion in

this case.


                                        ANALYSIS


       On    April 26,       2021,    Defendants       Aviation    Development Group

C'ADG") and Thomas Huff filed a motion for leave to amend their

answer      to     assert    a    crossclaim      for     indemnification        against

Defendant        Kristen     Hunter,     as    Personal    Representative         of   the

Estate of Randall Hunter, deceased (the ^'Hunter Estate"). (Doc.

156 at      1.)     On   referral from this Court, the                 Magistrate   Judge

recommended that the motion be denied. (Doc. 179 at 12-13.)

       As the Magistrate Judge correctly observed, ^^a motion for

leave to amend may be appropriately denied (1) where there has

been     undue      delay,    bad     faith,    dilatory      motive,      or   repeated

failure to cure deficiencies by amendments previously allowed;

(2) where allowing amendment would cause undue prejudice to the

opposing party; or (3) where amendment would be futile."^ (Doc.

179 at 4 (citing In re Enqle Cases, 767 F.3d 1082, 1108-1109

(11th       Cir.    2014)).      In    the    report    and      recommendation,       the

Magistrate Judge analyzed these factors against the record in

this case, ultimately concluding that ADG and Huff had unduly



^   This    is     the   standard     under   Federal     Rule    of   Civil    Procedure
15(a)(2). The Magistrate Judge noted that the motion to amend
might have been properly reviewed under Federal Rule of Civil
Procedure 16. (Doc. 179 at 4 n.3.) Because there was ambiguity
as to which rule applied, the Magistrate Judge evaluated ADG and
Huff's motion under Rule 15(a), the more lenient standard. (Id.)
      Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 3 of 8




delayed     asserting        their    crossclaim,      that    ADG    and     Huff    were

acting with a dilatory motive, and that the proposed amendment

would prejudice the Hunter Estate. {Doc, 179 at 12-13.)

        ADG and Huff, in objecting to the Magistrate Judge's report

and recommendation, contend that the Magistrate Judge improperly

found that ADG and Huff acted with undue delay in bringing their

motion.     (Doc.     184    at   2-6.)    ADG   and   Huff    also   argue    that   the

Magistrate       Judge      incorrectly       found    that    they    acted    with    a

dilatory motive. (Id. at 6-7.) Finally, ADG and Huff argue that

the    Magistrate     Judge       incorrectly found       that the     Hunter    Estate

would be prejudiced if the amendment were allowed and that the

Magistrate Judge gave insufficient weight to the prejudice ADG

and Huff will experience if they are not permitted to assert the

crossclaim.      (Id.       at 2-9). Having         considered    these     objections,

the Court agrees with the Magistrate                    Judge that ADG and            Huff

acted     with   undue      delay    and     that   allowing    the   late    amendment

would unduly prejudice the Hunter Estate.

        First, ADG and Huff are incorrect in their assertion that

the Magistrate Judge only pointed to ""mere delay" in determining

that the motion should be denied. (Doc. 184 at 3.) Instead, the

report and       recommendation        appropriately acknowledges that ^'the

mere passage of time, without more, is an insufficient reason to

deny    leave    to    amend"       before    analyzing    whether     ADG     and    Huff
      Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 4 of 8




unduly       delayed     bringing       their       motion.        (Doc.       179     at     5)

(quotations omitted).

       As    this    Court     has   acknowledged,          ^'a   district        court       has

discretion to deny leave to amend when the moving party offers

no    adequate      explanation       for     a    lengthy        delay."        Brinson       v.

Providence Comty. Corr., No. CV 215-99, 2018 WL 4059379, at *4

(S.D. Ga. Aug. 24, 2018) (emphasis added) (collecting cases).

The Magistrate Judge highlighted that ADG and Huff waited over

15     months       before      seeking       leave        to     add     a      claim        for

indemnification against the Hunter Estate. (Doc. 179 at 5-6.)

ADG and Huff failed to provide any explanation for their over

15-month delay in their initial motion seeking leave to amend

their    Answer.       (Doc.    156.)   In    later        filings,      ADG     and   Huff's

primary argument for             why the      delay is justified is that the

Hunter Estate only recently admitted that Randall Hunter was an

agent of ADG and Huff. (Doc. 171 at 6-7; Doc. 184 at 3-4.) ADG

and    Huff argue that,          until the         Hunter       Estate    admitted       to    an

agency relationship, ''it was sound strategy . . . to not assert

a    claim    for   indemnification          sooner    when       no     other    party       was

providing support for Plaintiffs' allegations." (Doc. 184 at 4.)

        The Magistrate Judge properly considered this explanation

and determined that it was not adequate. (Doc. 179 at 6.) As

recognized by the Magistrate Judge, the grounds for the proposed

crossclaim      against        the   Hunter       Estate    have       existed       from     the
      Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 5 of 8




beginning     of   this    case,    whether    Hunter      Estate    admitted    to

Randall Hunter having an agency relationship with ADG and Huff

or not. (Id. at 6-8.) Indeed, as ADG and Huff readily concede in

their objection, ''Plaintiffs' original complaint gave Defendants

ADG and Huff grounds to seek a crossclaim for indemnification."

(Doc. 184 at 4.)

       Further,     although        not     noted    in      the    report      and

recommendation,      the   Hunter    Estate   did    not   admit    to   an   agency

relationship for the first time on April 23, 2021, as ADG and

Huff contend. On October 15, 2019, in response to Plaintiffs'

first amended complaint, the Hunter Estate admitted that Randall

Hunter was an "agent, servant, employee and/or representative of

the defendants ADG and/or Huff, and was operating the accident

aircraft in furtherance of the business interests of ADG and/or

Huff . . . ." (Doc. 25 at 1 16; Doc. 60 at ^ 16.) Accordingly,

ADG and Huff's argument that this information only recently came

to light is either uninformed or made in bad faith. As a result,

the    Court finds ADG      and    Huff s   undue    delay lacks     an   adequate

explanation and is grounds for denying the motion to amend. See

Carruthers v. BSA Adver., Inc., 357 F.3d 1213, 1218 (11th Cir.

2004) (affirming the denial of leave to amend where the moving

party offered no explanation for why she could not have included

the proposed amended pleadings in her original complaint or her

first amended      complaint); Campbell         v.   Emory    Clinic,     166   F.3d
      Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 6 of 8




1157, 1162 (11th Cir. 1999) (affirming denial where ^'[t]he facts

upon which the claims . . . were based were available at the

time the complaints were filed").

       Moreover, the Magistrate                 Judge's recommendation of denial

of    leave     to    amend        is   not     solely       premised      on    delay.      The

Magistrate Judge also found that allowing the proposed amendment

would unduly prejudice the Hunter Estate. (Doc. 179 at 12.) ADG

and Huff argue that the Magistrate Judge improperly weighed the

Hunter Estate's settlement when considering prejudice, since ADG

and    Huff s    motion       to    amend       predated     the    Plaintiffs         and   the

Hunter    Estate's      Motion      for   Settlement.         (Doc.      184    at 7-8.)     ADG

and Huff also contend that, because the Hunter Estate remains a

plaintiff in a related case Hunter v. United States, No. CV419-

174 (S.D. Ga.), which has been consolidated with this case for

discovery, it will not be significantly prejudiced by having to

defend a crossclaim in this action. (Id. at 8.)

       The Hunter Estate, as a defendant in this case, has settled

Plaintiffs' claims against it, and the Court has approved that

settlement.          (Doc.    164.)       The     Hunter       Estate      negotiated        the

settlement      without       the       knowledge       of    a    potential      crossclaim

against it by ADG and Huff because, by their own admission, ADG

and Huff decided to delay asserting the crossclaim for strategic

reasons. (Doc. 184 at 4.) Now that the Hunter Estate has settled

Plaintiffs'      claims       against      it,    ADG    and      Huff    seek    to   prevent
      Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 7 of 8




their co-defendant's exit from this litigation. Such a maneuver

would     certainly      prejudice        the      Hunter     Estate,     which      would

otherwise      have     its    interests        in    this     litigation      resolved.

Although     the    Hunter     Estate    continues      to    prosecute       its   claims

against     the    Government     in     a   related       action,   this     Court    has

already     acknowledged        the     significant         difference    between      the

roles Hunter Estate assumes as a plaintiff and as a defendant.

{Doc.    143   at     9-10.)    Additionally,         the    discovery    required     to

defend against an indemnification claim is likely unrelated from

the     discovery      already        conducted       in      the    Hunter     Estate's

negligence action against the Government. See Allapattah Servs.,

Inc. V. Exxon Corp., 61 F. Supp. 2d 1326, 1334 (S.D. Fla. 1999)

(finding prejudice because ^'amendment would require additional

discovery to test the sufficiency of the claim and to prepare a

defense thereto").

        The Court's decision does not prohibit ADG and Huff from

seeking     indemnification        from      the     Hunter    Estate    if    they    are

ultimately found vicariously liable in this action. They simply

must do so in another action. As a result, the Court agrees with

the     Magistrate       Judge's        determination         that    the      potential

prejudice      to ADG    and    Huff is       not sufficient to          permit them,

after inexcusable delay, to assert a crossclaim against a now-

settled party. Accordingly, after a careful de novo review of

the record, the report and recommendation (Doc. 179) is ADOPTED
   Case 4:19-cv-00169-WTM-CLR Document 190 Filed 07/27/21 Page 8 of 8




as the Court's opinion in this case. As a result, ADG and Huff's

motion to amend (Doc. 156) is DENIED.

    SO ORDERED   this 2-7 day of July 2021.



                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
